Citation Nr: 9927629	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-47 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a porphyria cutanea 
tarda, due to Agent Orange exposure.  

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran has verified honorable active service from July 
1970 to March 1972.   The record reflects that he also had 
active duty service from September 1974 to March 1977, and 
additional National Guard and reserve service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated May 1994 and June 1996 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, whereby the veteran's claims 
identified on the first page of the decision were denied.  
The veteran's claim for PTSD is addressed in the Remand 
section of the Opinion.  


FINDING OF FACT

Porphyria cutanea tarda manifested subsequent to service is 
not shown to be related to that service.


CONCLUSION OF LAW

A claim for entitlement to service connection for porphyria 
cutanea tarda is not well grounded. 38 U.S.C. §§ 1101, 1110, 
1112, 1113, 1116, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.2(f), 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

Again, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C. § 1110 (West 1991 & Supp. 1999).  
In addition, a chronic, tropical, or prisoner-of-war related 
disease, or a disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) (1998) will be 
considered to have been incurred in service under the 

circumstances outlined in this section even though there is no 
evidence of such disease during the period of service.  No 
condition other than one of those listed in 38 C.F.R. 
§ 3.309(a) (1998) will be considered chronic.  38 U.S.C. 
§§ 1101, 1112, 1113, 1116 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.307(a) (1998).  

For the purposes of this section, the term herbicide agent 
means a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era, specifically:  2,4-D; 2,4,5-T 
and its contaminant TCDD; cacodylic acid; and picloram.  
38 C.F.R. § 3.307(a)(6)(i) (1998).

In the instant case, for VA purposes, the Vietnam era began on 
February 28, 1961 and ended on May 7, 1975, inclusive, for 
veterans who served in Vietnam.  38 C.F.R. § 3.2(f) (1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(ii) (1998) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, porphyria cutanea 
tarda, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1998).

The Agent Orange-related diseases listed above shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998). 


Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation, a task which includes the difficult burden of 
tracing causation to a condition or event during service.  
Combee v. Brown, 34 F. 3d 1039 (Fed.Cir. 1994).  

The veteran's service medical records (SMRs) show that he was 
diagnosed with tinea corporis in May 1971.  A flight physical 
dated July 1971 revealed that the examiner indicated that the 
examination was "WNL [within normal limits]".  His 
separation examination, dated February 1972, shows that his 
skin was clinically evaluated as normal, as did an 
examination report dated September 1974.  

The evidence subsequent to service shows that the veteran was 
evaluated by his private physician in November 1992 for a 
skin condition.  Those records show that he was diagnosed 
with porphyria cutanea tarda.  A health insurance claim is 
also of record, and reflects a diagnosis of porphyria cutanea 
tarda.  A private record dated December 1992 reflects that he 
was seen for skin sores.  

The report of the veteran's VA medical examination is dated 
December 1993.  The examiner obtained an oral history from 
the veteran, where he stated that he began to have blisters 
breaking out on the skin of his arms, hands and face two 
years from that date.  He stated that the blisters did not 
heal, but would break off and form an ulceration.  The 
veteran also stated that he was in the calvary in the US Army 
while stationed in Vietnam, and although he did not remember 
being sprayed with any Agent Orange, he was in the field.  
The physical examination revealed multiple ulcerations of his 
forearms, hands, and face.  The examiner also found sebaceous 
cysts, and hypertrichosis of the temple area of the face.  
The examiner noted that additional lab testing could not be 
done with the veteran as an outpatient, because of his 
"extremely high blood sugar [542]."  The diagnosis with the 
testing that was carried out was "Porphyria cutanea tarda.  
Veteran was admitted to the hospital for control of his 
diabetes.  Diabetes is complication of porphyria cutanea 
tarda."  

Also included in the veteran's claims folder is an excerpt 
from an unknown source, apparently discussing porphyria 
cutanea tarda in the context of the errors of metabolism.  

Additional private medical records show that he was again 
seen for porphyria cutanea tarda in February 1993.

The record does not reflect that the veteran manifested a skin 
disorder, to include porphyria cutanea tarda, within one year 
from his active service in Vietnam.  Accordingly, service 
connection for the veteran's porphyria cutanea tarda, on a 
presumptive basis, must necessarily be denied.  38 C.F.R. 
§§ 3.307, 3.309 (1996).

Additionally, in considering the appellant's claim on a 
direct basis, the Board finds that the veteran's claim folder 
lacks competent medical evidence of a nexus, or causal 
relationship, between the veteran's porphyria cutanea tarda, 
and any inservice occurrence or event, to include the alleged 
exposure to Agent Orange.  It shows only that he had 
honorable service from July 1970 to March 1972, and that 
porphyria cutanea tarda was diagnosed in November 1992.  
Although the veteran's SMRs reflect a diagnosis of tinea 
corporis, his separation examination from this period and an 
additional VA examination in 1974 shows that his skin was 
clinically evaluated as normal.  Thus, we can only conclude 
that any in-service skin disorder resolved without residuals.  

Although the veteran has averred that such a relationship 
exists, we note that he has not indicated that he has any 
medical training or expertise that would permit him to render 
an opinion as to the nature or etiology of his current 
disorder.  See Moray v. Brown, 5 Vet. App. 211 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Similarly, we also note that he has submitted an excerpt from 
a purported medical journal or treatise in support of his 
claim.  However we find that this is of little probative 
value.  First, the excerpt does not identify its source, and 
second, it does not pertain to the veteran specifically.  

Again, we must point out that the evidence does not show that 
the veteran's porphyria cutanea tarda was manifested until 
1992.  As the presumptive provisions concerning porphyria 
cutanea tarda do not apply, medical evidence of a nexus 
between his current disorder and service must be presented in 
order for his claim to be well grounded.  No such evidence 
has been presented in this case.  In fact, the record only 
indicates a causal relationship between the veteran's 
diabetes and his porphyria cutanea tarda disorders.  As 
indicated above, in order for a claim of direct service 
connection to be well grounded, there must be evidence of a 
nexus.  As the record does not show that such evidence has 
been submitted, the veteran's claim must be denied as it is 
not well grounded.  

Where a claim is not well grounded it is incomplete, and VA 
is obliged under 38 U.S.C. § 5103(a) (West 1991 & Supp. 1999) 
to advise the claimant of the evidence needed to complete his 
or her application.  Robinette v. Brown, 8 Vet.App. 69 
(1995).  In this regard, the RO's decisions informed the 
appellant that he needs to submit competent evidence 
establishing a nexus, or causal relationship, between the 
veteran's current disorder and any inservice occurrence or 
event, in order to have a well-grounded claim.


ORDER

Entitlement to service connection for a porphyria cutanea 
tarda, due to Agent Orange exposure, is denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

We note that the veteran testified during his personal 
hearing that he was treated at a VA facility for his PTSD, 
namely, the VAMC at Pensacola, Florida, and that our review 
of his claims folder does not show that those records have 
been associated with his claims folder.  He specifically 
noted that he was treated by a VA psychologist and also by a 
social worker.  Those records would be helpful before further 
consideration of the veteran's claim.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran indicate all times and places of 
treatment for his averred PTSD.

2.  The RO shall obtain the referenced 
records, specifically the psychological 
and social worker's notes or file from 
the VAMC in Pensacola Florida and 
associated them with is claims folder.  

3.  The RO shall next schedule a VA PTSD 
medical examination, and a records 
review, with someone other than the 
examiner who examined the veteran in 
December 1996; and provide the examiner 
with the veteran's claims folder and a 
copy of this Remand.

4.  The examiner shall ascertain the 
nature, scope, and etiology of any PTSD.  
If not medically determinable, the 
examination report shall so note.  

5.  Following completion of the above, 
the RO should review the veteran's 
examination report and verify that all of 
the development action has been conducted 
and completed in full.  


6.  The RO should then review the 
veteran's claim, and determine whether it 
can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals







